Citation Nr: 0815191	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  05-07 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a hematoma with contusion and abrasion, left 
parietal area of the head, resolved.

3.  Entitlement to service connection for residuals of a 
hematoma with contusion and abrasion, left parietal area of 
the head.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In written argument dated in June 2004, the veteran raised 
the issue of entitlement to service connection for 
depression.  As this matter is not currently developed or 
certified for appellate review, it is referred to the RO for 
appropriate action.

The issue of entitlement to service connection for residuals 
of a back injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for residuals of a hematoma with contusion and abrasion, left 
parietal area of the head, resolved, in October 1980.  The 
veteran did not file an appeal.

2.  The evidence received subsequent to the October 1980 RO 
rating decision includes VA Compensation and Pension 
examinations dated December 2003, April 2004, and November 
2004; the examination reports relate to an unestablished fact 
necessary to substantiate the claim for service connection.

3.  Resolving doubt in the veteran's favor, the evidence 
demonstrates that the veteran has current disability related 
to the veteran's in service hematoma with contusion and 
abrasion, left parietal area of the head.


CONCLUSIONS OF LAW

1. The October 1980 decision of the RO denying service 
connection for residuals of a hematoma with contusion and 
abrasion, left parietal area of the head, resolved, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (1990).

2. The evidence received since the October 1980 RO rating 
decision regarding the claim of entitlement to service 
connection for residuals of a hematoma with contusion and 
abrasion, left parietal area of the head, resolved, is new 
and material, and the claim of entitlement to service 
connection for residuals of a hematoma with contusion and 
abrasion, left parietal area of the head, resolved, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

3. The veteran has current disability, claimed as residuals 
of a hematoma with contusion and abrasion, left parietal area 
of the head, which was incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Application to Reopen the Claim of Service Connection for 
Residuals of a Hematoma With Contusion and Abrasion, Left 
Parietal Area of the Head, Resolved

In an October 1980 rating decision, the RO denied service 
connection for residuals of a hematoma with contusion and 
abrasion, left parietal area of the head, resolved, on the 
basis that in the absence of continuity of treatment for the 
injury, the condition was resolved.  The evidence of record 
at the time of the October 1980 rating decision included the 
veteran's service medical records.

The veteran did not file an appeal of the October 1980 rating 
decision and it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board has rephrased the issues on appeal.  The veteran's 
prior claim for residuals of a hematoma with contusion and 
abrasion, left parietal area of the head, resolved, was 
previously denied and he did not appeal.  The fact that the 
RO may have determined that new and material evidence was 
presented, and reopened the claim on that basis, is not 
binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  The 
Board must address the issue initially itself.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In cases such as this, where the claim is filed on or after 
August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the October 1980 rating decision, VA outpatient 
treatment records dated August 2003 to October 2003 were 
associated with the claims folder and the veteran was 
afforded VA C&P examinations in December 2003, April 2004, 
and November 2004.  In the April 2004 VA C&P examination 
report, the examiner rendered the opinion that the veteran's 
dysfunction was probably an accumulation of the results of 
the head injury in service and a subsequent head trauma in 
2003.  The April 2004 VA C&P examination is new as it did not 
exist at the time of the prior final determination and 
material as raises a reasonable possibility of substantiating 
the veteran's claim for service connection for residuals of a 
hematoma with contusion and abrasion, left parietal area of 
the head, resolved, by associating the veteran's current 
symptoms with his initial injury in service.  New and 
material evidence having been found, the veteran's claim for 
service connection for residuals of a hematoma with contusion 
and abrasion, left parietal area of the head, resolved, must 
be reopened.  38 C.F.R. § 3.156.

II. Entitlement to Service Connection for Residuals of a 
Hematoma With Contusion and Abrasion, Left Parietal Area of 
the Head

The veteran seeks service connection for residuals of a 
hematoma with contusion and abrasion, left parietal area of 
the head.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 1137; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

As an alternative to establishing the second and third prong 
in Hickson, the veteran may show a continuity of 
symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 
(2007)(citing 38 C.F.R. § 3.303(b) (2006); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997)).

Continuity of symptomatology may be established if a veteran 
can demonstrate (1) the condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical, or in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology. Savage, 10 Vet. App. at 495-
96.

The Court of Appeals for Veterans Claims (Court) has held 
that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms 
are within the personal knowledge and observations of the 
witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records reveal that the veteran 
was struck by a van while in service in March 1977.  The 
veteran injured his head, left hip, and left lower extremity.  
The veteran was diagnosed with a hematoma of the left 
parietal area of the head with left side contusion and 
abrasion.  The veteran was prescribed Tylenol and heat and 
returned to duty.  The veteran declined a physical 
examination upon separation from active duty.

The veteran filed for service connection for his in service 
hematoma of the left parietal area of the head with left side 
contusion and abrasion in May 1980, January 1982, and 
November 1986.  In an August 2003 VA treatment note the 
veteran complained of headaches, loss of focus, photophobia, 
nausea, and memory loss and stated that he was struck in the 
back of the head the prior evening and had developed a stiff 
neck with shooting pain and dizziness.

In December 2003, the veteran was afforded a VA C&P 
examination.  The veteran indicated that he suffered a head 
injury while in service and since then has had episodes of 
his eyes losing focus, intermittent headaches, photophobia, 
memory loss, poor concentration, and depression.  Upon 
examination the veteran was found to be alert and oriented 
with a slightly depressed affect.  The visual fields were 
full to confrontation.  Pupils were equally round and 
extraoccular movements were full.  The veteran's face moved 
symmetrically and deep tendon reflexes were one to two plus 
and equal.  The veteran's motor exam revealed 5+/5+ strength 
and cerebellar testing was intact to finger-to-nose testing.  
The veteran's sensory exam was intact to proprioception and 
gait was fairly normal.  The examiner did not render an 
opinion regarding the etiology of the veteran's current 
symptoms.  However, the examiner referred the veteran for a 
neuropsychological test which in December 2003 diagnosed the 
veteran as having focal right parietal lobe dysfunction, left 
temporal/frontal dysfunctions, and defensive response bias.

In April 2004, the veteran was afforded another VA C&P 
examination.  The veteran reported the same symptomology as 
in December 2003.  Upon examination the veteran had a small 
defect in the right parietal occipital region from his 
subdural hematoma drain.  He had fairly good range of motion 
in his neck.  The veteran was fairly alert and oriented.  His 
visual fields were full to confrontation and extraoccular 
movements were full.  The veteran's face moved symmetrically 
and deep tendon reflexes were one to two plus and equal.  A 
motor exam revealed 5+/5+ strength, cerebellar testing was 
intact, and gait was normal.  The examiner, considering the 
reported continuity of symptomology of the veteran, rendered 
the opinion that the results of the neuropsychiatric testing 
were probably an accumulation of the results of both head 
injuries.

In November 2004, at the instruction of the RO, the examiner 
reviewed the veteran's records as well as his previous two 
examinations and stated that "there is no documented 
evidence of any residual problems from his head injury in 
1977."  The examiner rendered the opinion that all of the 
veteran's current symptoms occurred likely since September 
2003, based on the lack of medical documentation of the 
reported symptoms until that date.  

The Board finds that, resolving all reasonable doubt in favor 
of the veteran, the evidence of record is sufficient to show 
that the veteran currently has residuals that are related to 
the hematoma he suffered in service.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 3.303.  In April 2004, the VA examiner 
rendered the opinion that the symptoms currently suffered by 
the veteran are likely the accumulation of the results of 
both head injuries.  In November 2004, the same VA examiner 
opined that the veteran's symptoms are related to the head 
trauma the veteran suffered in 2003, however, the examiner 
ignored the continuity of symptomatology that had previously 
been reported by the veteran.  Accordingly, the Board assigns 
greater weight to the opinion that was provided by the 
examiner in April 2004.  The veteran's service medical 
records note that the veteran suffered a head injury while in 
March 1977 and the veteran is competent to report and has 
reported that he has suffered from headaches, loss of focus, 
photophobia, nausea, and memory loss since service.  See 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
He has also sought service connection for the residuals of 
his in service head injury since service and the veteran's 
credibility is not called into question by the evidence of 
record.  Accordingly, resolving doubt in favor of the 
veteran, the positive evidence is at least in a state of 
equipoise with the negative evidence in regard to whether the 
veteran's current symptomology is related to his in service 
head injury and, therefore, the veteran's claim of 
entitlement to service connection for residuals of hematoma 
with contusion and abrasion, left parietal area of the head, 
is warranted.



III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal on the issue of entitlement 
to service connection for residuals of the veteran's hematoma 
with contusion and abrasion, left parietal area of the head.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

New and material evidence to reopen a claim of service 
connection for residuals of a hematoma with contusion and 
abrasion, left parietal area of head, resolved, has been 
received; to this extent, the appeal is granted.

Service connection for residuals of hematoma with contusion 
and abrasion, left parietal area of head is granted.


REMAND

The veteran seeks service connection for residuals of a back 
injury.

In November 2003, the veteran was afforded a VA C&P general 
examination in conjunction with his claim of entitlement to 
service connection for residuals of a back injury.  The 
veteran reported that he was hit by a motor vehicle in 1977 
and that he did not have any back pain at that time.  The 
veteran stated that his back pain began approximately one 
year after the accident.  He indicated that he did not see a 
physician on a regular basis for his back condition and did 
not take medicine for back pain.  The veteran did not 
complain of radicular distribution of pain into the legs and 
he has never had back surgery or incapacitating episodes.  
Upon examination, the lumbar spine showed some straightening 
of the lumbar lordosis.  The veteran had limited range of 
motion due to pain.  The examiner diagnosed the veteran with 
residuals of lumbar spine injury; however, the examiner did 
not render an opinion on whether the veteran's current back 
condition was related to the veteran's active service. 

An X-ray of the veteran's spine, performed in November 2003, 
revealed no evidence of spondylolysis, disc spaces were 
normally maintained, and there were no fractures.  The 
radiologist rendered the opinion that the veteran's 
lumbosacral spine was normal.

The Board notes that "once the Secretary undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
he must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, as 
indicated above, the examiner in November 2003 failed to 
render an opinion on the etiology of the veteran's back 
condition, therefore, the examination is inadequate.  For 
this reason the claim must be remanded for the veteran to be 
afforded another VA C&P examination.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any back condition found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The examiner should 
comment on the veteran's report regarding 
the onset and continuity of 
symptomatology and opine as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that the 
veteran's back condition is etiologically 
related to or had its onset during 
service, and particularly, to the 
veteran's in service accident in March 
1977.  The rationale for all opinions 
expressed should be provided in a report.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


